 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10(a)(19)




CLECO CORPORATION
2030 Donahue Ferry Road
Pineville, LA 71360




«Date»




«Name»
«Location»


Re:           Awards -         Performance Cycle


Dear «Nickname»:


The Compensation Committee of the Board of Directors of Cleco Corporation, which
is appointed to administer the Cleco Corporation 2010 Long-Term Incentive
Compensation Plan, or the “LTIP,” has awarded to you shares of the Company’s
common stock, par value $1.00 per share, or our “Common Stock,” subject to the
terms and conditions set forth herein.


1.           Award.  The Committee has awarded to you an aggregate of [TARGET
NUMBER] shares of Common Stock, provided that during the         Performance
Cycle (as defined below), the shares shall not be sold, assigned, transferred,
pledged, hypothecated or otherwise subject to disposition, your “Restricted
Stock.”


2.           Performance Objectives, Vesting, and Delivery. A summary of the
Performance Objectives and a payment matrix, each established by the Committee
and applicable during the period beginning January 1,        , and ending
December 31,        , the “        Performance Cycle,” is attached hereto as
Exhibit A.  The number of shares of Restricted Stock that vest and are delivered
to you will be determined by the Committee at the end of the cycle in accordance
with the terms of Exhibit A.  Shares of Restricted Stock that are not vested at
the end of the         Performance Cycle will be forfeited and the affected
certificates or book entries canceled by the Company.


As soon as practicable after the end of the         Performance Cycle, the
Committee will notify you of the number of shares of Restricted Stock, if any,
to which you are entitled.  Payment will be made by delivery of Common Stock
representing your vested shares, which may be made in the form of certificates
or book entry securities.


3.           Dividend Equivalent Units.  If cash dividends are declared and paid
on Common Stock during the         Performance Cycle, dividends paid on your
Restricted Stock will be credited to a bookkeeping account maintained for your
benefit by the Company, referred to as “Dividend Equivalent Units.” Units will
be accumulated in your account during the         Performance Cycle, without
interest. At the end of the cycle, you will forfeit any Dividend Equivalent
Units attributable to unvested shares of Restricted Stock, and payment of the
remaining units will be made in the form of cash.
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
«Name»
«Name»
Page 2

 
4.           Separation From Service.  If you Separate From Service with the
Company or its Affiliates before the end of the         Performance Cycle, your
Restricted Stock and Dividend Equivalent Units will be forfeited as of your
Separation Date, except as may be expressly provided in the LTIP with respect to
your Retirement, involuntary termination of employment without Cause, death or
Disability.  For this purpose, the terms “Cause” and “Disability” are defined in
the LTIP; the term “Retirement” means that at the time of your separation you
have satisfied the age and service conditions for normal, early or late
retirement under our separate tax-qualified pension plan, whether or not you
actually participate in the plan.


5.           Recovery Policy.  Because the final amount of your award is
contingent upon the financial performance of the Company, your award is subject
to the Company’s recovery policy.  In the event the Company is required to
restate its financial statements or financial results for any portion of the
period included in the         Performance Cycle, this policy may require that
you forfeit or return to the Company all or some portion of your award, whether
or not then vested, including payments made or shares delivered to you.  You
will receive additional notice from the Committee if your award is subject to
adjustment on account of the policy.


6.           Tax Withholding.  As a condition of any payment or the delivery of
Common Stock hereunder, the Company is entitled to withhold all income and
employment taxes required by law to be withheld. The Company will ordinarily
satisfy this obligation by “netting” or withholding the number of shares of
Common Stock having a Fair Market Value not in excess of the applicable
supplemental withholding rate, the maximum marginal tax rate applicable for
state income tax purposes, and the applicable employment tax rate.


7.           No Assignment.  Your award is not subject in any manner to sale,
transfer, pledge, assignment or other encumbrance or disposition, whether by
operation of law or otherwise and whether voluntarily or involuntarily, except
by will or the laws of descent and distribution.


8.           Stock Ownership Guidelines.  You may be subject to stock ownership
guidelines adopted by the Company. If the guidelines apply and you do not own
the number of shares of Common Stock required under the guidelines, you can
dispose of not more than one-half of the number of shares of Common Stock
delivered to you hereunder (determined after any netting for tax withholding)
until the share ownership guidelines are satisfied.


9.           Additional Requirements.  You acknowledge that Common Stock issued
hereunder may bear such legends as the Committee or the Company deems
appropriate to comply with applicable Federal or state securities laws or the
terms of the LTIP.  In connection therewith and prior to the issuance of such
shares, you may be required to deliver to the Company such other documents as
may be reasonably required to ensure compliance with applicable Federal or state
securities laws.
 
 
 

--------------------------------------------------------------------------------

 
 
«Name»
«Name»
Page 3

 
10.           Employment Rights.  Nothing contained in this letter or the LTIP
shall be deemed to confer upon you any right to continue in the employ of the
Company or any Affiliate or interfere, in any manner, with the right of the
Company or any of its Affiliates to terminate your employment, whether with or
without Cause, in its sole discretion.


11.           Amendment. The Committee or the Board of Directors may amend the
terms and conditions set forth herein, except that any such amendment may not
materially impair your award without your prior consent.


12.           Shareholder Rights.  During the         Performance Cycle, you
shall be entitled to vote your shares of Restricted Stock; dividends payable
with respect to such shares shall be subject to the provisions of paragraph 3
hereof.


In addition to the terms of this letter, your award is subject to terms and
conditions set forth in the LTIP.  A prospectus is attached; you can obtain a
copy of the full plan document by contacting Carla Works at
Carla.Works@cleco.com.  Capitalized terms used in this letter have the meanings
ascribed to them in the LTIP.  Please indicate your consent to be bound by the
foregoing terms and conditions and the delivery of the prospectus by execution
below, and return this agreement to Carla at PVGO2 not later than        .


                 Very truly yours,


                 CLECO CORPORATION


                 By:                                                         
                                           Its:            Senior Vice President
                  Governmental Affairs & Chief
                     Diversity Officer
Attachment:  Prospectus






ACKNOWLEDGED AND AGREED TO
THIS _____ DAY OF        


__________________________________
«Name»
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
«Name»
«Name»
Page 4

 
EXHIBIT A


CLECO CORPORATION
2010 LONG-TERM INCENTIVE COMPENSATION PLAN


PERFORMANCE OBJECTIVES


The Cleco Corporation 2010 Long-Term Incentive Compensation Plan (the “LTIP”)
requires the Compensation Committee of the Board of Directors (the “Committee”)
of Cleco Corporation (the “Company”) to establish performance measures for each
Performance Cycle.


For the         Performance Cycle, the comparative performance measure approved
is the relative price appreciation plus dividends paid per share on Common Stock
(“Total Shareholder Return” or “TSR”) during the         Performance Cycle as
compared to the Total Shareholder Return of companies in the peer group listed
in Exhibit B (“Peer Group”).  The Company’s TSR must rank at or above the 30th
percentile level in order for any award to be paid.  Actual awards are
determined by the Committee based on the Company’s rank within the peer group,
as follows:
 


Relative
Rank
1
2
3
4
5
6
7
8
9
10
11
12
13
14-19
Percentile
Rank
100%
94.4%
88.8%
83.3%
77.7%
72.2%
66.6%
61.1%
55.5%
50%
44.4%
38.8%
33.3%
<30th
Payout as %
of Target
200%
188.8%
177.6%
166.6%
155.4%
144.4%
133.2%
122.2%
111.0%
100%
80.4%
60.8%
41.6%
0%






Restrictions will lapse upon receipt by you of written notice from the Committee
that the Company has achieved the Performance Objectives established for the
        Performance Cycle; notice will be given by the Committee as soon as
practicable after the close of the cycle.


 


 
 

--------------------------------------------------------------------------------

 

«Name»
«Name»
Page 5



EXHIBIT B


CLECO CORPORATION
        PEER GROUP FOR TSR COMPARISON




Peer Company Name
Ticker Symbol
   
AGL Resources, Inc.
AGL
Allete, Inc.
ALE
Aliant Energy Corporation
LNT
Avista Corporation
AVA
Black Hills Corporation
BKH
Calpine Corporation
CPN
DPL Inc.
DPL
El Paso Electric Company
EE
Energen Corporation
EGN
Great Plains Energy Inc.
GXP
IDACORP Inc.
IDA
Northwestern Corporation
NEW
NV Energy, Inc.
NVE
OGE Energy Corporation
OGE
Pinnacle West Capital Corporation
PNW
PNM Resources, Inc.
PNM
Portland General Electric Company
POR
TECO Energy, Inc.
TE
Unisource Energy Corporation
UNS
Vectren Corporation
VVC

 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




